 III the Matter Of STERLING STEEL CASTINGS Co.andINTERNATIONALMOLDERS AND FOUNDRY WORKERS UNION OF NORTH AMERICA,LOCAL 117Case No. 14-R-1010.-Decided September 25, 1944Mr. Lloyd E.Boas,of St.Louis, Mo., for the Company.Mr. Allen H. Whittington,of St. Louis,Mo.; for the Molders.,Messrs. ClydeHuffstutlerandRalph Z.Miller,both of Granite City,Ill., for the Steelworkers.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Molders and FoundryWorkers Union of North America, Local 117, herein called the Mold-ers, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Sterling Steel Castings Co.,Monsanto, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeHelen F. Humphrey, Trial Examiner. Said hearing washeld at St. Louis, Missouri, on September 1, 1944.The Company, theMolders, and United Steelworkers of America, CIO, on behalf of itsLocal No. 1095, herein collectively called the Steelworkers, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSterling Steel Castings Co., an Illinois corporation, is engaged inthe manufacture of rough steel castings at its plant located at Mon-58 N. L. R. B., No.108.609591-45-vol. 58-36545 546 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanto, Illinois.During the year 1943, the Company purchased rawmaterials for its Monsanto plant amounting to approximately $100,000,of which about 80 percent was shipped to said plant from points out-side the State of Illinois.During the same-period, the Company man-ufactured approximately 3,947 tons of rough castings at its Monsantoplant, of which about 85 percent was shipped from said plant to pointsoutside the State of Illinois,The Company admits that it is engaged in, commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDInternationalMolders and Foundry Workers Union of NorthAmerica, Local 117, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership employees of theCompany. -United Steelworkers of America and its Local 1095 are labor organ-izations affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated June 22, 1944, the Molders requested recognitionfrom the Company as the collective bargaining representative ofcertain of its employees.The Company made no reply to this request.The Company and the Steelworkers have dealt with each othersince December 14, 1936, pursuant to a series of yearly collective bar-gaining contracts, the most recent of which is dated May 16, 1943.This last contract provided for recognition by the Company of theSteelworkers as the collective bargaining agent of the Company'semployees "who are members of the [Steelworkers]." It furtherprovided that it "shall remain in full force and effect for 1 year from[May 16, 1943], unless sooner terminated . . ."On May 16, 1944,the parties, having entered into negotiations for a new contract, ex-ecuted an agreement extending-the 1943 contract "until July 16, 1944,or until a new contract has been consummated." Shortly thereafter,the parties agreed upon certain wage rates, and, on June 29, 1944,filed an application for approval of these wage rates with the NationalWar Labor Board which is still pending before that Board.The Company and the Steelworkers contend that the 1943 contract,as extended, serves to bar the instant proceeding.They further con-tend that no election should be directed at this time in view of thematters affecting the employees involved herein, which are currentlypending before the National War Labor Board.We do not agree.Asextended by the 1944 agreement, the contract between the Company STERLING STEELCASTINGS CO.547and the Steelworkers is one of indefinite duration. In addition, theSteelworkers is recognized therein as the bargaining representative ofitsmembers only. It is well established that, because of either circum-stance, a contract may not constitute a bar to a determination ofrepresentatives.'Nor does the mere fact that proceedings are pres-ently pending before another governmental agency warrant a dismissalof the petition.2Accordingly, we find that no bar exists to a currentdetermination of representatives.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, as supplemented by a statement of the TrialExaminer made at the -hearing, indicates that the Molders and theSteelworkers each represents a substantial number of employees in theunit hereinafter found appropriate .3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accord with the agreement of the parties, we findthat all employees of the Company, including yard employees, butexcluding chemists, watchmen, casual laborers in the yard, clericalemployees, foremen, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-sMatter of Ball Brothers,54 N. L. it. B. 1512 ;Matterof B F Hirsch,57 N L. R B.59, and cases cited therein.The Company and the Steelworkers attempted to showthat the 1943"members only"contract,as extended, has been regarded by them as applicableto all employeesof the Companyother than those engaged in certain excluded classifica-tionsHowever,we regard the unambiguous written termsof the agreementas controlling.2Matter of MacClatchie Manufacturing Company,53 N. L. R. B.1268.See alsoMatterof Great Lakes Carbon Company,57 N. L. it. B 115,and casescited therein.sThe Field Examiner reported that the Molders submitted 92 valid designations whichbore names of persons appearing upon the Company's pay roll of July 2, 1944.The recordindicates that said pay roll contained the names of 198 employees.He further reportedthat the Steelworkersrelies uponits contractwith the Companyfor the establishment ofits interest.Both the Companyand the Steelworkersobjectedto the admission of the Field Examiner'sreport.The Trial Examinercorrectlyoverruled these objections.SeeMatter of BuddWheel Company,52 N. L.it. B. 666.Upon insistence of the Steelworkers,the Trial Examiner checked designations submittedby it at thehearing against the afore-mentioned pay roll and reported that the Steel-workers submitted 164 valid designations. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth iif the'Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended; it is, herebyDIRECTED that, as part, of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sterling SteelCastings Co., Monsanto, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor -4elations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate. in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the poll's,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byInternational Molders and Foundry Workers Union of North America,Local 117, A. F. of L., or by United Steelworkers of America, CIO,'for the purposes of collective bargaining, or *by neither.'The Steelworkers requested that it be designated upon the ballot as "United Steel-workers of America,CIO," and theMolders requestedthat it bedesignated thereon as"InternationalMolders and Foundry Workers Union of North America, Local117,A F.of L " Both requests are granted.